DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-18 in the reply filed on March 19th, 2021 is acknowledged.
Applicant’s election of Group I, Claims 1-18 in the reply filed on March 19th, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 19th, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 3, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 recites the limitation "the first base plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	For the purpose of examination, claim 3 has been interpreted to depend from claim 2 as this provides the term proper antecedence.  
Claim 13 recites the limitation "the first base plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the limitation has been interpreted to read “the first main plate”.  As it provides the structure proper antecedence back to claim 12. 	Claim 14 recites the limitations "the first base plate" in lines 2 and 4 and “the second base plate” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
 	For the purpose of examination, the limitations have been interpreted to read “the first main plate” and “the second main plate”.  As it provides the structures proper antecedence back to claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrall (US 2011/0319996). 	Regarding claim 1, Barrall disclose an expandable spacer comprising a first endplate (110/210); a second endplate (120/220) spaced from the first endplate; and one or more bags (130, ¶48/230) disposed between the first endplate and the second endplate that couple the first endplate to the second endplate (figures 1-2/figure 3); wherein the one or more bags are configured to receive a filler material (¶49 and ¶52) to expand the expandable spacer from an initial position (figure 1/¶57) having a first height to an expanded position (figure 2/¶57) having second height, wherein the second height is greater than the first height (figures 1-2/¶57). 	Regarding claim 7, Barrall disclose the one or more bags form a perimeter that defines a hole (240, figure 3). 	Regarding claim 8, Barrall disclose the one or more bags comprise a first bag (130, ¶48) and second bag (130, ¶48) that are concentric (figure 3), wherein the first bag and the second bag each individually comprise an internal layer (140) and an external layer (150, figure 3). 	Regarding claim 9, Barrall disclose the one or more bags are generally annular in shape (figure 1-3).
Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renganath et al. (US 2008/0288073).
 	Regarding claim 1, Renganath et al. disclose an expandable spacer comprising a first endplate (14a); a second endplate (14b) spaced from the first endplate; and one or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barrall (US 2011/0319996) in view of Trieu et al. (US 2006/0259144).. 
Trieu disclose an intervertebral spacer having an end plate constructed of a first end plate (22) and a first base plate (40, figures 3-4) the first base plate interconnects the base plate to the flexible member (26, figures 3-4).  The first end plate being broken into two segments as it allows for various different bone engaging surface features to be interchangeably used to suit the patient’s need (¶32).   	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the endplate of Barrall to be made of two separate distinct parts, endplate and base plate as taught by Trieu as it allows for various different bone engaging surface features to be interchangeably used to suit the patient’s need. 	Regarding claim 4, Barrall disclose the claimed invention except for a second base plate that is received in the second endplate, wherein the one or more bags are secured to the second base plate. 	Trieu disclose an intervertebral spacer having an end plate constructed of a first end plate (22) and a first base plate (40, figures 3-4) the first base plate interconnects the base plate to the flexible member (26, figures 3-4).  The first end plate being broken into two segments as it allows for various different bone engaging surface features to be interchangeably used to suit the patient’s need (¶32).   	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the endplate of Barrall to be made of two separate distinct parts, endplate and base plate as taught by Trieu as it allows for various 

Regarding claim 12, Barrall disclose an expandable spacer comprising a first endplate (110) having an exterior side (see figure below) and an interior side (see figure below); a second endplate (120) having an exterior side (see figure below) an interior side (see figure below); a plurality of bags (130’s, ¶48) disposed between the endplates that couple the endplates to one another (figures 1-2), wherein the plurality of bags defines a perimeter that forms a hole (figures 1-2, the interior between each bag is a 
Regarding claim 15, Barrall disclose the plurality of bags comprises a first bag and a second bag that are concentric (figures 1-2, in view of ¶48), wherein the first bag and the second bag each individually comprise an internal layer (140) and an external layer (150, ¶48).

    PNG
    media_image1.png
    667
    561
    media_image1.png
    Greyscale

Claims 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Renganath (US 2008/0288073) in view of Trieu et al. (US 2006/0259144).
Regarding claim 12, Renganath et al. disclose an expandable spacer comprising a first endplate (14a) having an exterior side (16a) and an interior side (18a); a second endplate (14b) having an exterior side (16b) an interior side (18b); a plurality of bags (12, ¶42 “one or more cavities or chambers”) disposed between the endplates that couple the endplates to one another (figures 3-4), wherein the plurality of bags defines a perimeter that forms a hole (20); an injection port (22, ¶43) fixedly attached to the .

Allowable Subject Matter
Claims 3, 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	Claims 3 and 13 are allowable due to the limitation: “the inner layer and the outer layer being secured to one another by stitches”. Barrall teaches the use of grooves formed in the endplates for securing the bag(s), see ¶48 “annular undercut grooves”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/           Primary Examiner, Art Unit 3775